Field, J.
The easements, the obstruction of which is complained of in this action, were either appurtenant to the life estate of the widow, or were appurtenant to the land in which she had a life estate. The plaintiff was tenant in common with John R. Kimball of the reversion, subject to the life estate of his mother. The obstructions complained of do not appear to be an injury to the reversion, and the plaintiff does not sue as owner of the reversion. The plaintiff had no estate in possession during the life of his mother, unless he received one from her. No evidence appears in the exceptions which would warrant the jury in finding that he had become a tenant in possession of any part of the premises. He seems to have occupied by the permission or at the request of his mother, but “ without any express agreement as to his occupation thereof.” The evidence does not tend to show that there was any agreement, express or implied, between him and his mother, whereby he acquired the estate of a tenant at will. Judgment on the verdict.